Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 1 of 9
JS.44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Arthur Wagner

(b) County of Residence of First Listed Plaintiff Northampton |
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Nancy Kanter, Esquire, Pine Street Legal, LLC, 19 S. Pine Street,
Doylestown, PA 18901, (215) 345-9214

DEFENDANTS
Lexis Nexis Risk Solutions, Inc
County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
: (For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State aol © 1 Incorporated or Principal Place o4 04

 

of Business In This State

© 2 U.S, Government 0 4° Diversity Citizen of Another State © 2 © 2 Incorporated and Principal Place os as
Defendant (Indicate Citizenship of Parties in Item II]) of Business In Another State
Citizen or Subject of a a3 © 3 Foreign Nation o6 O86
Foreign Country

 

 
 
 
 

PERSONAL INJURY PERSONAL INJURY

© 110 Insurance
© 120 Marine O 310 Airplane (1 365 Personal Injury -
© 130 Miller Act © 315 Airplane Product Product Liability
© 140 Negotiable Instrument Liability C1 367 Health Care/
( 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
© 151 Medicare Act © 330 Federal Employers’ Product Liability
© 152 Recovery of Defaulted Liability (1 368 Asbestos Personal
Student Loans © 340 Marine Injury Product
(Excludes Veterans) © 345 Marine Product Liability
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits ©) 350 Motor Vehicle © 370 Other Fraud
©) 160 Stockholders’ Suits ©) 355 Motor Vehicle © 371 Truth in Lending
© 190 Other Contract Product Liability © 380 Other Personal
C195 Contract Product Liability | 360 Other Personal Property Damage
© 196 Franchise Injury © 385 Property Damage
© 362 Personal Injury - Product Liability

Medical Malpractice

        

     

 

 

   
   

   

Click here for: Nature of Suit Code Descriptions.

 

  

© 625 Drug Related Seizure 422 Appeal 28 USC 158 C1 375 False Claims Act
of Property 21 USC 881 |@ 423 Withdrawal O 376 Qui Tam (31 USC
3 690 Other 28 USC 157 3729(a))
© 400 State Reapportionment
{0 410 Antitrust

 
    

820 Copyrights © 430 Banks and Banking
830 Patent OG 450 Commerce
835 Patent - Abbreviated C460 Deportation
New Drug Application | 470 Racketeer Influenced and
840 Trademark Corrupt Organizations

     

g000O0F770 O00

480 Consumer Credit

© 710 Fair Labor Standards 861 HIA (1395ff) (1 485 Telephone Consumer
Act 862 Black Lung (923) Protection Act

© 720 Labor/Management 863 DIWC/DIWW (405(g)) |@ 490 Cable/Sat TV
Relations 864 SSID Title XVI CG 850 Securities/Commodities/

© 740 Railway Labor Act 865 RSI (405(g)) Exchange

© 751 Family and Medical (X 890 Other Statutory Actions
Leave Act © 891 Agricultural Acts

   

© 790 Other Labor Litigation 4 893 Environmental Matters

 

 

 

 

© 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: C791 Employee Retirement © 870 Taxes (U.S. Plaintiff 1 895 Freedom of Information
C1) 220 Foreclosure © 441 Voting 463 Alien Detainee Income Security Act or Defendant) Act
1 230 Rent Lease & Ejectment © 442 Employment 1 510 Motions to Vacate © 871 IRS—Third Party O 896 Arbitration
O 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 © 899 Administrative Procedure
O 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
© 290 All Other Real Property © 445 Amer. w/Disabilities - | 535 Death Penalty LN Agency Decision
Employment Other: © 462 Naturalization Application © 950 Constitutionality of
1 446 Amer, w/Disabilities -] 540 Mandamus & Other | 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
448 Education © 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
mM Original (12 Removed from © 3  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

15 U.S.C. Section 1681, et seq

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of cause:

 

inaccurate credit reporting & Impermissible purpose credit inquiries

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION

DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: M Yes No
VIII. RELATED CASE(S)
IF ANY (See instruction)’ NGE DOCKET NUMBER ee
DATE SIGNATURE OF ATTORNEY OF RECORD
Juné 44,2020
FOR OFFICE USE ONLY / 7
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 2 of 9
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 623 Wyandotte Street, Bethlehem, PA 18015

 

Adress ok Detendent: 1000 Alderman Dr., Alpharetta, GA 30005-4101

 

Place of Accident, Incident or Transaction: Pennsylvania

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case Cis / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

nate, 06/04/2020 Jeane plese Tr 51256

Attorney-ht-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a \ in one category only)

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
oO 1 Indemnity Contract, Marine Contract, and All Other Contracts | 1 Insurance Contract and Other Contracts
Ll] 2. FELA C1 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
LJ 4. Antitrust [] 4. Marine Personal Injury
HY 5. Patent L.] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights CL] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases

(Please specify): 15 U.S.C. Section 1681, et seq
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Nancy Kanter , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

pate; 06/04/2020 “Decay Maton 51256

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 3 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

ARTHUR WAGNER CIVIL ACTION
Vv.
LE US NEKIS RISK SOLUTIONS, (NG. : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. . AL
Juné 4, 2020 MANLY KANTER ARTHUR WAGNER
Date Attorney-at-law Attorney for P24- vt FE
LIS B45 F2QU4 AIS B45 FQUS Nkanter Cpine strect legal Com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 4 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ARTHUR WAGNER
Plaintiff Case No.

V.

LEXIS NEXIS RISK SOLUTIONS, INC. Jury Demanded
Defendant

COMPLAINT
PRELIMINARY STATEMENT
1. This is an action for damages brought by an individual consumer, Arthur Wagner (Plaintiff),
against Lexis Nexis Risk Solutions, Inc. (Defendant) for violations of the Fair Credit Reporting
Act (“FCRA”), 15 U.S.C. §§ 1681, ef seq.
2. This is an action for actual and punitive damages against Defendant for its negligent and
willful mixing of Plaintiffs consumer report with another individual and for otherwise reporting
inaccurate information on Plaintiff's consumer report. Despite Plaintiff disputing to Defendant,
Defendant refuses to un-mix the two individuals credit files and refuses to otherwise report
accurate information on Plaintiff's consumer report.
THE PARTIES
3.. Plaintiff is an adult individual residing in Bethlehem, PA. Plaintiff is a "consumer" as defined
in Section 1681a(c) of the FCRA.
4. Defendant is a Minnesota corporation with its principal place of business in Alphanetta,
Georgia. Defendant is a consumer reporting agency as defined by Section 1681a(f) of the FCRA.
JURISDICTION AND VENUE

5. The Court has jurisdiction pursuant to 15 U.S.C. §1681p.
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 5 of9

6. Venue in this judicial district is proper because Defendant transacts business in this Judicial
District, Plaintiff is a resident of this division of this Judicial District and the conduct complained
of occurred, in whole or significant part, here in this Judicial District.

FACTUAL ALLEGATIONS
7. Plaintiff decided in January, 2020 to shop around for homeowner's and auto insurance after
seeing his premium cost with Westfield Insurance Company continue to rise for several years
and in so doing sought quotes from Allstate Insurance Company and State Farm Mutual.
8. During that process, Plaintiff learned from an Allstate insurance agent that there was an
insurance related claim from 2014 though Plaintiff had not submitted an insurance claim in 2014.
9, Not knowing where this false information came from, Plaintiff later discovered on his own
that Defendant generates reports for insurance underwriting purposes. Feeling extremely upset
and worried over the false insurance claim information that the Allstate agent believed to be his,
Plaintiff requested that Defendant provide him with a copy of any report Defendant had
generated about him.
10. Upon receipt of that credit report (dated February 16, 2020), Plaintiff saw that, infer alia, this
report did, in fact, include insurance related information. In addition, Defendant was reporting
Arthur R. Wagner, Jr. from Catasauqua, Pennsylvania among the names inaccurately listed all
throughout his credit report. This credit report also had inaccurate birth dates, telephone
numbers, addresses and social security number. Additionally, Defendant reported having a
Permissible Purpose of Plaintiff having given his written consent for Defendant to pull his credit
report fourteen times in 2019 though Plaintiff had no knowledge of having given such consent at

any time.
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 6 of 9

11. Also included was an adverse driving history allegedly about Plaintiff, therein reporting false
traffic violations and a false driver's license suspension despite that Plaintiff had an excellent
driving record as verified by the Pennsylvania Department of Transportation, Bureau of Driver
Licensing.

12. After having seen these false traffic violations and driver's license suspension on the credit
report prepared by Defendant, Plaintiff was mortified, knowing this information along with all
the other inaccuracies was disseminated to insurance agents following which he did not receive a
quote lower than the yearly increasing amounts he had endured for the last several years.

13. Thereafter, Plaintiff contacted Defendant hoping they could assist him in getting this
situation corrected by forwarding to Defendant a dispute letter listing 82 inaccuracies on the
February 16, 2020 credit report.

14. In response, Plaintiff received correspondence from Defendant dated March 10, 2020 stating
that they were unable to process his dispute letter and in order to do so, he would need to provide
additional information on a LexisNexis Request Form provided by Defendant.

15. Plaintiff did, in fact, fill out that form. It included his legal name, date of birth, social security
number, Driver's license number and address at the bottom of which he signed his name, dated
on 3/25/2020 and included his telephone number, all of which identified Plaintiff and his
personal information as Defendant required in order to process his dispute.

16. Following Plaintiff's dispute of Defendant's February 16, 2020 credit report and submission
of the completed LexisNexis Additional Request Form, Plaintiff received a revised version from
Defendant dated March 28, 2020.

17. While no longer reporting many of the issues Plaintiff previously disputed, Defendant did not

state in the revised version whether that disputed false information had been deleted from all of
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 7 of 9

Defendant's databases and Plaintiff's credit files leaving Plaintiff worried that Defendant would
continue to report inaccurate information about him.
18. In addition, that revised version reported a number of new inaccuracies much to Plaintiff's
dismay and falsely included "Jr." to Plaintiff's name, email addresses that never belonged to
Plaintiff, wrong addresses, listing as a permissible pull of Plaintiff's credit report on the basis of a
credit application for which he never applied, reporting two property insurance claims submitted
by Arthur Wagner, R. in Catasauqua, PA though Plaintiff has no "Jr." in his name, he has never
lived in Catasauqua, PA and he did not submit two property insurance claims, all of which left
Plaintiff feeling helpless and hopeless that Defendant will never generate accurate information
about him but instead will continue to report someone else's credit information on his credit
report and otherwise circulate inaccurate credit information about him.

CLAIMS FOR RELIEF

COUNT I
(Willful Violations of 15 U.S.C. § 1681n)

19. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length
herein.
20. Defendant willfully failed to comply with the requirements imposed under the FCRA,
including but not limited to:
a) failing to follow reasonable procedures to assure maximum possible accuracy of
the information in consumer reports, as required by 15 U.S.C. §168le;
b) failing to comply with the reinvestigation requirements in 15 U.S.C. §16811; and
c) failing to comply with the permissible purpose requirements in 15 U.S.C. §1681b.
21. As aresult of Defendant’s violations of the FCRA, plaintiff has suffered and continues to

suffer damages, including lost opportunity to receive credit, damage to reputation, invasion of
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 8 of 9

privacy, worry, fear, distress, frustration, embarrassment, and humiliation, all to his damages in
an amount to be determined by the jury.

22. Plaintiff is entitled to punitive damages in an amount to be determined by the jury.

23. Plaintiff is entitled to his attorney fees, pursuant to 15 U.S.C. § 1681n(a).

COUNT Il
(Negligent Violations of 15 U.S.C. § 16810)

24. Plaintiff incorporates the foregoing paragraphs as though the same were set forth at length
herein.
25. Defendant willfully failed to comply with the requirements imposed under the FCRA,
including but not limited to:
a) failing to follow reasonable procedures to assure maximum possible accuracy of
the information in consumer reports, as required by 15 U.S.C. §1681e;
b) failing to comply with the reinvestigation requirements in 15 U.S.C. §1681i; and
c) failing to comply with the permissible purpose requirements in 15 U.S.C. §1681b.
26. As aresult of Defendant’s violations of the FCRA, plaintiff has suffered and continue to
suffer damages, including lost opportunity to receive credit, damage to reputation, invasion of
privacy, worry, fear, distress, frustration, embarrassment, and humiliation, all to his damages in
an amount to be determined by the jury.
27. Plaintiff is entitled to punitive damages in an amount to be determined by the jury.
28. Plaintiff is entitled to his attorney fees, pursuant to 15 U.S.C. § 1681o0(a).
PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that judgment be entered against defendants as follows:

1. On Plaintiffs’ First Claim for Relief:

a) Actual damages in an amount to be determined by the jury;
Case 5:20-cv-02622-JMG Document1 Filed 06/04/20 Page 9 of 9

b) Punitive damages in an amount to be determined by the jury; and
c) Attorney fees and costs.
2. On Plaintiffs’ Second Claim for Relief:

a) Actual damages in an amount to be determined by the jury; and

b) Attorney fees and costs.
Respectfully submitted:

PINE STREET LEGAL, LLC

BY: Maney Lar,
NANCY KANTER, ESQUIRE
19 S. Pine Street
Doylestown, PA 18901

Ph: (215) 345-9214

Date: June 4, 2020
